          Case 1:20-cv-01130-CCB Document 31 Filed 05/12/20 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                               May 12, 2020

MEMORANDUM TO COUNSEL

       Re:      Antietam Battlefield KOA, et al. v. Lawrence J. Hogan, Jr. et al.,
                Civil Action No. CCB-20-1130

Dear Counsel:

       This will confirm the results of our telephone conference yesterday.

       By Wednesday, May 13, 2020, the plaintiffs will file their reply in support of their
motion for a temporary restraining order/preliminary injunction, and any opposition to
Americans United’s motion for leave to file an amicus brief and motion to participate in any oral
argument. The plaintiffs will also file all affidavits that they wish to be considered in relation to
the motion for a temporary restraining order/preliminary injunction by Wednesday, May 13.

        The defendants will then have an opportunity to respond by Monday, May 18, 2020.
After the motion for a temporary restraining order/preliminary injunction has been fully briefed,
I will decide whether oral argument is needed.

        The plaintiffs’ opposition to the motion to dismiss is due no later than 14 days from the
date the motion to dismiss was filed. The defendants’ reply will then be due 10 days after the
opposition is filed.

        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.


                                                      Sincerely yours,

                                                              /S/

                                                      Catherine C. Blake
                                                      United States District Judge
